                      Case 1:18-cv-03275-VSB Document 43 Filed 12/01/20 Page 1 of 2




                                               THE CITY OF NEW YORK
JAMES E. JOHNSON                              LAW DEPARTMENT                                                BRIAN FRANCOLLA
Corporation Counsel                               100 CHURCH STREET                                                 Senior Counsel
                                                  NEW YORK, NY 10007                                         Phone: (212) 356-3527
                                                                                                             bfrancol@law.nyc.gov



                                                                                     November 30, 2020

   VIA ECF
   Honorable Vernon S. Broderick
   United States District Judge
   Southern District of New York                                                    12/1/2020
   40 Foley Square                                                      The parties are directed to file a joint status report on or
   New York, NY 10007                                                   before February 26, 2021.

                      Re:   Jarzette Jacobs Administrator of Estate of Jah’Lire Nicholson et al. v. City, et al.,
                            18-CV-3275 (VSB)

   Your Honor:

                   I am a Senior Counsel in the Office of James E. Johnson, Corporation Counsel of the City
   of New York, representing defendants City of New York, Police Officer Daniel Decario, and Police
   Officer Djafar Tsaabbast in the above-referenced matter. Defendants write respectfully on behalf of the
   parties to advise the Court of the status of this action and to respectfully request that the Court extend the
   stay of discovery until February 26, 2021.

                   By letter dated September 30, 2020, the parties respectively advised the Court that we had
   been working cooperatively towards facilitating a forensic evaluation by plaintiffs’ expert to take place in
   New York with the hope that we might be able to have that occur on or before November 30, 2020.
   While the parties have continued to work cooperatively in this regard, the status of the pandemic has
   unfortunately not cooperated with the situation getting worse since our last application. The fact that
   plaintiffs’ expert resides in Michigan has made finalizing this forensic evaluation particularly difficult in
   light of the required inter-state travel as well as the need for numerous people to gather indoors for a
   potentially lengthy amount of time. The parties anticipate that if the Court were to extend the stay in the
   manner requested, we could by the end of February – assuming news about vaccine development and
   distribution proves accurate – be able to resume discovery and propose a reasonable schedule at that time
   to complete what remains outstanding.

                  Accordingly, the parties respectfully request that the Court further extend the stay of
   discovery until February 26, 2021. To the extent that this request is granted, the parties further
   respectfully request that the Court permit them to submit a joint status update at the conclusion of the
   stay.
            Case 1:18-cv-03275-VSB Document 43 Filed 12/01/20 Page 2 of 2


             Thank you for your consideration herein.

                                                        Respectfully submitted on behalf of the
                                                        parties,

                                                        JAMES E. JOHNSON
                                                        Corporation Counsel of the City of New York
                                                        Attorney for Defendants City, Decario, and
                                                        Tsaabbast
                                                        100 Church Street, 3rd Floor
                                                        New York, New York 10007
                                                        (212) 356-3527


                                                        By: /s/ Brian Francolla
                                                        Brian Francolla
                                                        Senior Counsel

CC:   VIA ECF
      Gabriel Paul Harvis
      Baree Nichole Fett
      Elefterakis, Elefterakis & Panek
      Plaintiffs’ Counsel
      80 Pine Street, 38th Floor
      New York, New York 10005
      (212) 532-1116

CC:   VIA ECF
      Jeffrey Adam Rothman
      Plaintiffs’ Counsel
      305 Broadway, Suite 100
      New York, New York 10007
      (212) 227-2980




                                            -2-
